Exhibit 10.10

THE LUBRIZOL CORPORATION

2005 OFFICERS’ SUPPLEMENTAL

RETIREMENT PLAN

(As Amended and Restated as of December 15, 2009)

The Lubrizol Corporation hereby establishes, effective as of January 1, 2005 as
amended, The Lubrizol Corporation 2005 Officers’ Supplemental Retirement Plan
(the “Plan”) for the purpose of providing deferred compensation benefits to a
select group of management or highly compensated employees.

Section 1. Definitions. For the purposes hereof, the following words and phrases
shall have the meanings indicated, unless a different meaning is plainly
required by the context:

(a) Beneficiary. The term “Beneficiary” shall mean a person who is designated by
a Participant to receive benefits payable upon his death pursuant to the
provisions of Section 6.

(b) Code. The term “Code” shall mean the Internal Revenue Code as amended from
time to time. Reference to a section of the Code shall include such section and
any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

(c) Company. The term “Company” shall mean The Lubrizol Corporation, an Ohio
corporation, its corporate successors and the surviving corporation resulting
from any merger of The Lubrizol Corporation with any other corporation or
corporations.

(d) Credited Service. The term “Credited Service” shall mean a Participant’s
years of service with the Company equal to the number of full and fractional
years of service (to the nearest twelfth of a year) beginning on the date the
Participant first performed an hour of service for the Company and ending on the
date he is no longer employed by the Company.

(e) Final Average Pay. The term “Final Average Pay” shall mean the aggregated
amount of Basic Compensation (as that term is defined in the Lubrizol Pension
Plan modified to add cash (but not shares), if any, which the Participant has
elected to defer under The Lubrizol Corporation 2005 Deferred Compensation Plan
for Officers or under The Lubrizol Corporation 2005 Executive Council Deferred
Compensation Plan or, effective January 1, 2006, under The Lubrizol Corporation
Senior Management Deferred Compensation Plan, received by the Participant during
the three consecutive calendar years during which such Participant received the
greatest aggregate amount of Basic Compensation, as defined above, within the
most recent ten years of employment, divided by 36.

(f) Lubrizol Pension Plan. The term “Lubrizol Pension Plan” shall mean The
Lubrizol Corporation Pension Plan as the same shall be in effect on the date of
a Participant’s retirement, death, or other termination of employment.

(g) Normal Retirement Date. The term “Normal Retirement Date” shall mean the
first day of the month following the date on which a Participant attains age
sixty-five (65).



--------------------------------------------------------------------------------

(h) Participant. The term “Participant” shall mean the Chief Executive Officer,
the Chief Operating Officer and any other officer of the Company who is
designated by the Board of Directors of the Company and the Chief Executive
Officer to participate in the Plan, and who has not waived participation in the
Plan.

(i) Plan. The term “Plan” shall mean a deferred compensation plan set forth
herein, together with all amendments hereto, which Plan shall be called “The
Lubrizol Corporation 2005 Officers’ Supplemental Retirement Plan.”

(j) Change in Control. The term “Change in Control” shall mean the occurrence of
any of the following events:

(i) The date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with the stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Company.

(ii) The date any person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.

(iii) The date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election.

(iv) The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately before
the acquisition or acquisitions.

Section 2. Vesting. Each Participant shall become 100 percent vested in his
supplemental pension benefit under this Plan upon the earliest of the following
events: his completing five years of service, his reaching age 55; his death;
his becoming disabled and receiving benefits pursuant to the Company’s long-term
disability plan; or a Change in Control.

Section 3. Normal Retirement Benefit. Each Participant who separates from
service with the Company on or after his Normal Retirement Date shall receive,
subject to the provisions of Sections 6 and 7, a monthly supplemental retirement
benefit which shall be equal to two percent (2%) of his Final Average Pay
multiplied by his Credited Service (up to 30 years) offset by the following
amounts:

(a) Benefits payable to the Participant under the Lubrizol Pension Plan;

(b) Benefits payable to the Participant under The Lubrizol Corporation
Employees’ Profit Sharing and Savings Plan, excluding benefits attributable to
Matching Contributions, CODA Contributions, Supplemental Contributions, Rollover
Contributions, Transferred Contributions, Catch-up Contributions or Other
Company Contributions, as defined thereunder;

 

2



--------------------------------------------------------------------------------

(c) Benefits payable to the Participant under The Lubrizol Corporation
Age-Weighted Defined Contribution Plan;

(d) Benefits payable to the Participant under The Lubrizol Corporation 2005
Excess Defined Contribution Plan;

(e) Benefits payable to the Participant under The Lubrizol Corporation 2005
Excess Defined Benefit Plan;

(f) The Participant’s Social Security benefits;

(g) Any other employer-provided benefits not specifically excluded herein which
are payable to the Participant pursuant to any qualified or nonqualified
retirement plan maintained by the Company.

Such offsets shall be determined using the actuarial factors provided in the
Lubrizol Pension Plan.

Section 4. Early Retirement Eligibility and Determination of Benefit. Each
Participant who separates from service with the Company at or after age 55, but
prior to his Normal Retirement Date, shall receive a percentage of his vested
supplemental retirement benefit determined under Section 3, in accordance with
the early retirement schedule provided in the Lubrizol Pension Plan at the time
and in the form specified under Section 6.

Section 5. Payment to Participant.

(a) Each Participant who separates from service with the Company and its related
corporations shall receive payment of his supplemental pension benefit in the
standard form of payment of a single lump-sum payment payable within 60 days
following the later of six months following the separation from service or the
beginning of the calendar year following the calendar year in which Participant
separated from service.

(b) Payments hereunder shall be less any applicable withholding taxes. The form
of payment described shall be calculated using the same actuarial factors and
interest rates used under The Lubrizol Corporation Pension Plan (or its
successor) as in effect on the date of separation from service.

Section 6. Payment in the Event of Death Prior to Commencement of Distribution.
If a Participant dies prior to commencement of benefits under the Plan, his
surviving spouse, if any, shall be eligible for a survivor benefit which is
equal to one-half of the reduced monthly benefit the Participant would have
received under the Plan if the Participant was 100 percent vested in his accrued
supplemental retirement benefit, had terminated employment on the day before his
death and had elected to receive his benefit hereunder in the form of a 50
percent joint and survivor annuity. In making the determinations and reductions
required in this Section 6, the Company shall apply the assumptions then in use
under the Lubrizol Pension Plan. For purposes hereof, a surviving spouse shall
only be eligible for a benefit under this Section 6, if such spouse had been
married to the deceased Participant for at least one year as of the date of the
Participant’s death. Benefits hereunder shall commence within 60 days after the
death of the Participant and shall be paid monthly in substantially equal
payments for the life of the surviving spouse.

 

3



--------------------------------------------------------------------------------

Section 7. Actuarial Factors. All actuarial assumptions and factors used in this
Plan shall be the same as those used in the Lubrizol Pension Plan.

Section 8. Funding. The obligation of the Company to pay benefits provided
hereunder shall be unfunded and unsecured and such benefits shall be paid by the
Company out of its general funds. In order to provide a source of payment for
its obligations under the Plan, the Company may cause a trust fund to be
maintained and/or arrange for insurance contracts. Subject to the provisions of
the trust agreement governing any such trust fund or the insurance contract, the
obligation of the Company under the Plan to provide a Participant with a benefit
shall nonetheless constitute the unsecured promise of the Company to make
payments as provided herein, and no person shall have any interest in, or a lien
or prior claim upon, any property of the Company.

Section 9. Plan Administrator. The Company shall be the plan administrator of
the Plan. The plan administrator shall perform all ministerial functions with
respect to the Plan. Further, the plan administrator shall have full power and
authority to interpret and construe the Plan and shall determine all questions
arising in the administration, interpretation, and application of the Plan. Any
such determination shall be conclusive and binding on all persons. The plan
administrator shall employ such advisors or agents as it may deem necessary or
advisable to assist it in carrying out its duties hereunder.

Section 10. Not a Contract of Continuing Employment. Nothing herein contained
shall be construed as a commitment or agreement on the part of the Participant
to continue his employment with the Company, and nothing herein contained shall
be construed as a commitment or agreement on the part of the Company to continue
the employment or the annual rate of compensation of the Participant for any
period, and the Participant shall remain subject to discharge to the same extent
as if this Plan had never been put into effect.

Section 11. Right of Amendment and Termination. The Company reserves the right
to amend or terminate the Plan in whole or in part at any time and to suspend
operation of the Plan, in whole or in part, at any time, by resolution or
written action of its Board of Directors or by action of a committee to which
such authority has been delegated by the Board of Directors; provided, however,
that no amendment shall result in the forfeiture or reduction of the interest of
any Participant or person claiming under or through any one or more of them
pursuant to the Plan. Any amendment of the Plan shall be in writing and signed
by authorized individuals.

Section 12. Termination and Distribution of Accrued Benefits. The Plan may be
terminated at any time by the Company, and in that event the amount of the
accrued benefits as of the date of such termination shall remain an obligation
of the Company and shall be payable as if the Plan had not been terminated.

Section 13. Construction. Where necessary or appropriate to the meaning hereof,
the singular shall be deemed to include the plural, the plural to include the
singular, the masculine to include the feminine, and the feminine to include the
masculine.

Section 14. Severability. In the event any provision of the Plan is deemed
invalid, such provision shall be deemed to be severed from the Plan, and the
remainder of the Plan shall continue to be in full force and effect.

 

4



--------------------------------------------------------------------------------

Section 15. Governing Law. Except as otherwise provided, the provisions of the
Plan shall be construed and enforced in accordance with the laws of the State of
Ohio.

 

5